In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00134-CR


                                 CEDRIC WILLIS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the County Court at Law
                                   Navarro County, Texas
            Trial Court No. C34345-CR, Honorable Amanda Doan Putman, Presiding

                                          May 19, 2014

                                ON MOTION TO DISMISS
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Cedric Willis, perfected his appeal from the trial court’s judgment of

conviction in which he was adjudged guilty of assault, enhanced to a third-degree felony

upon a finding of family violence, and sentenced to eight years’ imprisonment.1

Appellant filed his Motion to Dismiss Appeal on May 8, 2014.


      Because appellant’s motion meets the requirements of Rule 42.2 and because

this Court has not delivered its decision prior to having received it, we hereby grant said
      1
          See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West Supp. 2013).
motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a). Having dismissed the

appeal at appellant’s request, the Court will not entertain a motion for rehearing, and our

mandate will issue forthwith.


                                                Mackey K. Hancock
                                                     Justice


Do not publish.




                                            2